Exhibit 10.12

ARROWHEAD RESEARCH CORPORATION

Compensation Policy for Non-Employee Directors

(Revised December 12, 2006)

This policy governs the compensation of non-employee directors of Arrowhead
Research Corporation (the “Company”). For purposes of this policy, a
“non-employee director” means a director who (i) is not employed as an officer
or other employee of the Company or any of its subsidiaries and (ii) does not
receive more than $60,000 in compensation, directly or indirectly, in the
relevant year from the Company or any of its subsidiaries for services as a
consultant or in any other capacity other than as a director.

I. Board Fees.

A. Annual Retainer. Non-employee directors will receive an annual retainer of
$4,000 per year provided the director attends at least 75% of the regular
meetings of the Board. Attendance may be in person or by telephone, but
attendance in person is encouraged. The Company will pay the retainer in
quarterly installments of $1,000. To the extent the Company’s Chairman of the
Board is a non-employee director, he or she will receive an annual retainer of
$6,000 per year.

B. Committee Service. The compensation for service on committees of the Board
will consist entirely of stock option awards as specified below in Section
II(C).

II. Stock Option Awards

A. Initial Grants. Non-employee directors will receive a stock option grant of
20,000 shares of common stock upon their initial election or appointment to the
Board. The exercise price will be the closing price of the Company’s common
stock on the date of their appointment or election, as applicable. These options
vest on the anniversary of the grant.

B. Annual Service Grants. Non-employee directors (other than the Chairman of the
Board) who have served for at least six months will receive an annual stock
option grant of 20,000 shares of common stock on the date of each annual meeting
of stockholders at which they are re-elected. These subsequent options vest on
the anniversary of the date of grant. A non-employee Chairman of the Board will
receive an annual stock option grant of 15,000 shares of common stock on the
same terms. The exercise price for the annual option grants will be the closing
price of the common stock on the date of the annual stockholder meeting.

C. Grant Date and Duration. Unless otherwise specified in this policy, all stock
options awarded to non-employee directors under this policy will (1) be
non-qualified stock options, (2) have an effective grant date that is the same
as the date used to determine the exercise price, and (3) have a duration of ten
years from the date of grant.

III. Expense Reimbursement

Non-employee directors are entitled to reimbursement for all reasonable and
customary out of pocket and travel expenses incurred in the normal course of
Company business.

IV. Administration and Interpretation

The Board will have complete discretion to resolve any questions relating to the
administration or interpretation of this policy, and their decision will be
final and binding on all non-employee directors. Unless otherwise required by
the context, all references in this policy to a “year” refer to the year between
annual stockholder meetings.

V. Amendments

The Board has adopted this policy based on the business and economic conditions
in existence at the time of adoption and intends to periodically review the
policy in light of changes in those conditions. Therefore, the Board reserves
the right to amend this policy at any time and in any manner that it deems
necessary, appropriate or desirable to reflect the best interests of the
Company. The Board also reserves the right to vary from the policy from time to
time without amending it and shall do so by resolution of the Board.